 JOS. SCHLITZ BREWING COMPANY141Jos. Schlitz Brewing CompanyandBrewery WorkersLocalUnion No. 9, International Union of theUnited Brewery,Flour,Cereal,SoftDrink andDistilleryWorkers of America.Case 30-CA-728March 27, 1969DECISION AND ORDERBY MEMBERSJENKINS, BROWN, AND ZAGORIAOn August 8, 1968, Trial Examiner Fannie M.Boyls issued her Decision in the above-entitled case,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. She furtherfound that Respondent had not engaged in certainother unfair labor practices alleged in the complaint.Thereafter, the Respondent, the General Counsel,and the Charging Party each filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer only to the extent consistentherewith.The Trial Examiner found that the Respondent, inimplementing its change in relief periods during theterm of the contract, did not comply with Section8(d)requirements,and thereby violated Section8(a)(5) and (1) of the Act. We find merit in thoseexceptions of the Respondent directed to the TrialExaminer's failure to defer this controversy to thegrievance-arbitration procedures agreed to by theparties.We do not believe that exercising jurisdiction overthis case will effectuate the policies of the Act. TheTrialExaminer noted that there was no claim ofany antiunion motivation in Respondent's actionsand further noted that Respondent and this Unionhavebeenoperatingunder collective-bargainingagreements since the turn of the century. Testimonyalso disclosed that the parties have enjoyed manyyearsofasatisfactorystrike-freeworkingrelationship.The substantive controversy itself isunaggravated on either side and emerges only if theUnion's interpretationof the contract is fullyaccepted. In this regard it is interesting to note thatalthough the Employer believes that the contract,properly construed, permitted the change in therelief-man system, the Employer also acknowledgesthat the core of the dispute relates to a constructionof contract language, namely, whether the provisionin question did or did not permit the Respondent tomake the change in the relief-man system which itdid in fact make. The Employer's interpretation andimplementation of the provision in question, itasserts, if found objectionable by the Union, shouldhave been grieved and arbitrated pursuant to theprocedures agreed upon by the parties for just sucha controversy rather than becoming the subject ofan unfair labor practice charge.We agree withRespondent that this case should be left forresolution within the framework of the agreed uponsettlement procedures.On January 3, 1968, Respondent contacted theUnion President and advised him of the proposedplan, which had been under study for many weeks,to abandon the relief-man system and shut down theproductionlinestwice each day to permit all of theemployees to take the required break at the sametime. It was the position of the Company thatalthough it believed it had a right under the contractto unilaterally institute such an operational change,itwished to discuss the matter with the Unionbefore proceeding with its implementation. Indeed,the Company maintained that it had not at this timemade a final decision that the change in the reliefsystemwouldactuallyoccur.However,theCompany did suggest January 8, 1968, as a possibleeffectivedate for implementing the plan. UnionPresidentMueller stated that this change wasprohibited as a modification of the "past practices"clauseoftheexistingcollective-bargainingagreement, namely part V, article 1, which providedthat "past practices in themanner inwhich thefifteen (15) minute relief periods were allowed shallbe continued."PresidentMueller,althoughherefused to agree to the change, did consent to meetwithmanagement officials the next day to discussthematter.At the meeting on January 4, bothpartiesreiterated their positions.The Companystated that it had the right to institute the changeunderpartI,articleX, section 2, of thecollective-bargaining agreement which provides asfollows:When the new machinery has been installed orany change in device or change in method ofproduction has been made which has the effect ofreducing the number of jobs in any department,the Union shall be notified after the operation isineffectand shall have the opportunity ofimmediatelyreviewingthematterwiththeEmployer in the event it does not believe adequatehelpisbeingprovided.Intheeventofdisagreement, the Union shall pursue its objectionthrough the grievance procedure under ArticleXXIV.ArticleXXIV provides grievance and arbitrationmachinery for the settlement of "all differences ormisunderstandingswhichmay arise out of the175 NLRB No. 23 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterpretation of any of the clauses" of the contract.Mueller again refused to discuss the change anyfurther.After leaving the meeting on January 4,Mueller consulted with the Local's attorney and theunfair labor practice charge was filed with theBoard that day. Thereafter, on January 6, 1968 at ameeting of Company officials it was decided to goahead with the contemplated plan, and on January8, the Company implemented the new relief system.We believe that the Employer acted reasonably,vis-a-visitsbargaining and contract obligations,throughout the process of altering its operations.The Employer believed that it had a right, under thecontract,toimplementthebusinesschangeregarding the relief system and that if there wereany doubt about the matter it would be resolvedunder the grievance and arbitration clauses of thecontract. In addition, of course, and in spite of itsbelief in its right to so alter its operations, theEmployer did in fact offer to discuss the entiretransactionwiththeUnion prior to actuallyimplementing the change. The Union's response wasan adamant denial of the Respondent's right to soalter the reliefman system and the filing of an unfairlaborpracticecharge rather than to test theEmployer's offer to discuss the matter, either withregard to the substantive issue itself or respectingthe applicability of the grievance and arbitrationclause of the contract as a means of settling thecontroversy.'Moreover, it is at the very least anarguablequestionastowhich of the party'sinterpretations of the contract should control. TheTrialExaminer found that the "past practices"clause favored by the Union did in fact control as aresult of which she found the violations against theEmployer. On the other hand, the Employer made areasonable argument that part I, article X, section2,providing for a unilateral change in certainproductionmethods, should control. Clearly, itwould be difficult to find a case more suitable forapplying such grievance and arbitration machineryin order to resolve a contract dispute.Thus, we believe that where, as here, the contractclearlyprovidesforgrievanceand arbitrationmachinery, where the unilateral action taken is notdesigned to undermine the Union and is not patentlyerroneous but rather is based on a substantial claimof contractual privilege, and it appears that thearbitral interpretation of the contract will resolveboth the unfair labor practice issue and the contractinterpretation issue in a manner compatible with thepurposes of the Act, then the Board should defer tothe arbitration clause conceived by the parties. Thisparticular case is indeed an appropriate one for justsuch deferral.' The parties have an unusually longestablished and successful bargaining relationship;'It is interesting to note that a union steward, unaware that the Unionhad already filed the unfair labor practice charge on January 4,1968, fileda grievance respecting the change in the relief man system on the date itwas first implemented,January 8,1968The gnevance was neverprocessedthey have a dispute involving substantive contractinterpretationalmost classical in its form, eachparty asserting a reasonable claim in good faith in asituationwholly devoid of unlawful conduct oraggravated circumstances of any kind, they have aclearlydefinedgrievance-arbitrationprocedurewhich Respondent has urged the Union to use forresolvingtheirdispute;and,significantly,theRespondent, the party which in fact desires to abideby the terms of its contract, is the same partywhich, although it firmly believed in good faith in itsright under the contract to take the action it didtake, offered to discuss the entire matter with theUnion prior to taking such action. Accordingly,under the principles above stated, and the persuasivefacts in this case, we believe that the policy ofpromoting industrial peace and stability throughcollective bargaining obliges us to defer the partiestothegrievance-arbitrationprocedurestheythemselves have voluntarily established.'Without deciding the merits of the controversy,we shall order the complaint dismissed in itsentirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintbe, and it hereby is, dismissed in its entirety.MEMBER JENKINS, concurring:Iconcur in the decision of my colleagues todismiss this case in its entirety. UnlikeUnit DropForge Division,171NLRB No. 73, where a Boardmajority found as insufficient the alleged contractualwaiver by the union of its right to bargain over thechange there in question, in my view, the contract inthe present case clearly gives the Employer the rightto alter its operations prior to or pending grievanceor arbitration, and union disagreement therewith isthen to be remitted to grievance and arbitration.Moreover, I would find that Respondent's offer todiscusstheproposedchangedid,inthecircumstances here, amount to a good-faith offer tobargainwhichwould justify the dismissal, andfurtherdistinguishes this case fromUnitDropForge,a decision I still adhere to.'CfC & S Industries, Inc ,158 NLRB454, 459-460'United Steelworkersof AmericavAmericanMfg Co ,363 U S 564,United Steelworkersof America vWarrior & Gulf Navigation Co,363U S 574,UnitedSteelworkersof AmericavEnterpriseWheel & CarCorp ,363 US 593 CfInternationalHarvesterCo ,138NLRB 923,affd. 327 F 2d 784 (C A 7), cert denied 377 U S 1003TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIE M. BOYLS, Trial Examiner: This case was triedbeforeme inMilwaukee, Wisconsin, on April 23 through26, 1968. The complaintwas issuedon February 14, 1968,upon a charge filed on January 4, 1968, by Brewery JOS. SCHLITZ BREWING COMPANY143Workers Local Union No. 9, International Union of theUnited Brewery, Flour, Cereal, Soft Drink and DistilleryWorkers of Amenca, herein called the Union. Thecomplaint alleges that Respondent, Jos. Schlitz BrewingCompany, violated Section 8(a)(5) and (1) of the Act inconnection with its institution of changes in its relief-manpractice in its Bottling Department. Respondent deniesthat its actions were in violation of the statute. It alsoasserts that any dispute concerning Respondent's rightunder its contract with the Union to take the action inquestion should be handled through the grievance andarbitrationmachinery of the contract rather than throughunfair labor practices proceedings before the BoardSubsequent to the hearing, each of the parties filed abrief,which has been carefully considered. Upon theentire record in this case and from my observation fromthe demeanor of the witnesses, I make the following.FINDINGS OF FACTIRESPONDENT'S BUSINESSRespondent is a Wisconsin corporation engaged atMilwaukee,Wisconsin,inthebrewing,bottling,anddistribution of beer.During the past calendar year, whichisa representative period, Respondent sold and shippedfrom its Milwaukee facilities to points outside the State,products valued in excessof $50,000 It is undisputed andIfind that Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDIt is undisputed and I find thattheUnionisa labororganization within the meaning of Section2(5) of theAct.111.THE UNFAIR LABOR PRACTICES ALLEGEDA. Background and IssuesSince the turn of the century Respondent and theUnion have been operating under collective-bargainingagreements and there is no contention that Respondent'sconductwhich is the subject of this litigation wasmotivatedby anyopposition to unionism.The agreementin effect during the period here in issue does not expireuntil June 1,1969. It is alleged that Respondent failed tocomply with its obligations under Section 8(a)(5) and 8(d)of the Act in three respects- (1) by failing since October 7,1967,togivetheUnion information regarding itscontemplated changes in the scheduling of relief periodsfor its Bottling Department(also referred to as PackagingDepartment)employeesandmisleadingtheUnionregarding such contemplated changes,(2) by unilaterallydetermining about December28, 1967,to institute changesin the scheduling of such relief periods and by unilaterallyinstituting such changes on January 8, 1968; and (3) bymodifying the labor contract on January 8, 1968, inrespect to the manner of scheduling relief periods, withoutcomplying with the requirements of Section 8(d) of theActThe collective-bargaining agreement(ArticleXXIV)provides a grievance and arbitration machinery for thesettlement of "all differences or misunderstandings whichmay arise out of the interpretation of any of the clauses"of the contract.The Union did not invoke these grievanceand arbitration provisions to settle its differences withRespondent regarding the changed relief scheduling and,instead,filed an unfair labor practice charge with theBoard.'Respondent'scontentionthat itwould noteffectuate the policies of the Act for the Board to exerciseitsjurisdictionhereinbecause of the availability ofarbitration for settling the issues will be treatedinfra.B Evidentiary FactsFor many years prior to January 8, 1968, Respondenthad followed a practice of using relief men on theproduction lines in its Bottling Department to stagger the15-minute relief periods allowed under the bargainingagreementforeachemployeeeverymorningandafternoon.InearlySeptember 1967,FirstShiftSuperintendent Stammberger conceived the idea that itmight be feasible and desirable from an operationalstandpoint to eliminate relief-man functions on theproduction lines by shutting down the machines orproduction lines for 15minutes eachmorning andafternoon while the employees took their breaks It hadbeen the practice to keep the machines running duringthese break periods, with the relief man doing the work ofthe man he relieved. The machines customarily ran 7-1/2hours on each shift, being shut down only during lunchperiods. The elimination of the relief-man functions wouldmean that the machines would run only 7 hours each dayunless they ran overtimeSuperintendent Stammberger spent about half his timein September studying and attempting to perfect his planorideaandfrequentlydiscusseditwithotherrepresentativesofmanagement.AboutOctober6,StammbergersubmittedawrittenreporttoSuperintendentWilmering and Acting Plant ManagerRoester recommending that serious consideration be givento the plan of shutting down packaging operations duringthe 15-minute relief periods.During the first week in October, Union StewardContrescen overheard supervisors in the shipping officediscussing the possibility of a change being inauguratedwhich would eliminate relief men. On the following day,Contresceni inquired of one of those supervisors, Mendini,whether he had heard anything about the new reliefsystem being put into operation and Mendini replied thatRespondent was planning an elimination of the reliefsystem as it was then known. Contresceri thereuponreported what he had heard to Union Representative JohnAdam.On October 9, representatives of Respondent and theUnion met to discuss a grievance arising out of a changein the method of loading trucks and several other matters.During the course of the meeting Union RepresentativeAdam asked Respondent's Manager of Union Relations,Ward, whether there was any truth to the rumor goingaround that Respondent was going to institute a newsystem of relieving which would involve taking the reliefmen off the machines. Ward replied that he had heardnothingabout it and that no such change wascontemplated.''Union Steward Contrescen did file a grievance on January 8, 1968, butwas unaware at the time that his union had already filed an unfair laborpractice charge on January 4 The grievance was never processed'The findings regarding this inquiry and Ward's response are based uponthe credited accounts of Union Steward Contrescen and the Union'sCoordinator of Union Affairs, San Fehppo, whose testimony appears morefrank and direct than the testimony of Respondent'switnesses,Ward andFessler, on this matterWard, after twice testifying thatRespondent'sRepresentativeFesslerwas asked whether "there were furtherchanges 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs early as September, Manager of Union RelationsFessler had studied the contractual problems involved inmaking the proposed change in the relief system in theBottlingDepartment and had concluded that Respondenthad a right under the bargaining agreement to take thisstep without prior consultation with the Union. He was,however, advised by Honzik, Respondent's Director ofLegal,Economic, and Union Relations, that he shouldfirst negotiate with the Union about it.Accordingly, onWednesday, January 3, 1968, afterhaving been advised by management representatives in theBottlingDepartment that the planned change was feasibleand advisable and that it could be put into effect as earlyas January 8, Fessler telephoned Union President Muellerabout the proposed action. When he explained to MuellerRespondent's proposal to shut down production for reliefrather thanusingreliefmen to spell the men in theBottlingDepartment while they took their relief, Muellerasserted that such action would be in violation of theunion contract and asked when Respondent planned to dothisFessler replied thatRespondent had planned toeffectuate the change on the following Monday morning,January 8, but indicated a willingness to discuss theeffective dateMueller stated that he wanted some time tothink about what Fessler had told him and promised tocallFessler backMueller did telephone Fessler the sameafternoonHe cited a provision, "Part V, BottlingDepartment, Article i" of the union contract in support ofhis statement that Respondent's action was in violation ofitscontractual commitments and told Fessler that theUnion would have to take legal action to stop Respondentfrom effecting the changeThe provision referred tostatesA relief period of fifteen (15) minutes.shall beprovided for all employees.Past practices in themannerinwhich the fifteen (15) minute relief periodswere allowed shall be continued.At Fessler's suggestion,Mueller agreed to meet withmanagement representatives on the following morning todiscuss the matter.At the meeting on the following day, January 4, Fesslerexplained in more detail the manner in which the newrelief system would operate and Respondent's reasons forwanting to make the change and assured Mueller that"the changes contemplated for January 8, 1968, would notresult in a reduction of manpower through layoff or use ofbanked weeks as the men involved would be assigned toother lines "' At one point during the meeting, BottlingDepartmentManagerWilmering stated that he wouldhave to know by noon on the following day whether thechange would be put into effect on Monday, January 8, sothat he could arrange the new schedulesMueller insisted,however, as he had done on the preceding day, thatRespondent would be violating its contract if it put theproposed change into effect. He steadfastly refused toconsent to the proposed change.contemplated with respect to relief'and that Fessler did not answer thequestion directly,later testified,inconsistently,that to the best of hisrecollectionthe word "relief'was not even mentioned at the meetingFessler testified that after the meeting broke up,Ward talked to someindividuals but that Fessler could not hear what was said He testified thathe did not "recall"reliefmen being mentioned during the meeting I donot consider it significant that the three-page "minutes"of the 1-1/2 hourmeeting,wnttenbyWard andnever submittedto the Union for itsinformation or approval,does not mention the subject of relief men'Under the union contract an extra week of paid vacation was providedwhich the employer could require an employee to take at a time differentfrom his normal vacationpenod Thepurpose of this provision was toAfter leaving the meeting on January 4, Muellerconsulted his Union's counsel and they filed an unfairlabor practice charge against Respondentalleging,interalia,thatRespondent had "on January 3, informed theUnion that it was unilaterally changing its method ofrelief in the bottling department as of January 8, 1968."Thereafter, on January 6, management representativesmet with the supervisors in the Bottling Department toexplain the details of the proposed change and to hear anyideas they might have with respect to implementing thechange planned for January 8. New work schedules werethen worked out for the Bottling Department employeesand they were notified on January 6 and 7 of their newstarting times for Monday, January 8There were normally between 800 and 900 employees inthe Bottling Department. About half of them worked onmachines or production lines which, before January 8,were not shut down to provide the twice daily 15-minuterelief breaks guaranteed the employees under their unioncontractInstead,these lines or machines remainedoperating while a relief man spelled each employee on astaggered basis during his relief periodAlthough thenumber of relief men varied some from time to timedepending on such factors as workload, the number ofmachines operating, and the number of men working, theproportion of relief men to regular production workersremainedsubstantiallythesame on most of theoperationsRespondent's work schedules for December12,1967,December 29, 1967, January 3, 1968, andJanuary 5, 1968, list 66, 71, 54, and 51 relief menrespectivelyworking on those dates. In addition, asCanfield, Supervisor of Labor Scheduling, explained, therewere a number of other employees who performed relieffunctions but who are not described as relief men on theschedules' The precise number of relief men employed onany given date is not important for purposes of thisproceedingA relief man's job, although not drawing higher paythan other production jobs, was generally considered moredesirable because of the variety of duties attached to it Inview of the fact that under theunioncontract, reliefperiods may not start sooner than l hour after the start ofeach half-shift and must be completed an hour before theend of each half-shift, a relief man can be engaged inactually relieving duties for no more than 4-1/2 hours oneach shift. The remainder of his time is spent at variousother tasks, sometimes including regular production workon the line he relieves In the Labeling Division, forinstance, in addition to production line work, the reliefman would report for work early in order to get themachines ready for operation. He would bring in emptycases and glue for the labelers, see that the lights wereproperly spaced for the bottle inspectors, haul away shortfillsand dirty bottles, and help pull bottles out of apasteurizerDuring the lunch period, he would clean themachines and set up the lines again.On January 8 when Respondent shut down itsproduction lines in theBottlingDepartment for reliefperiods, the relief men had to be assigned to other dutiesFor the most part they were among Respondent's mostsenior employees and had the right under the contract tostabilize production and attempt to avoid the necessity of economic layoffsThis extra week of vacation was called a "banked" week'The remaining approximately one-half of the employees in theBottlingDepartment worked on nonproduction operations or work which permittedthe employee merely to stop working, without a relief man taking over,apparently with no interference with the work of others resulting Theseemployees were referred to in the record as self-relieved JOS. SCHLITZ BREWING COMPANY145bump other employees in their divisions and on their shiftsin exercising their preferences for jobs for which they werequalified.Following the elimination of the relief men'sfunctions,many employees lost their shift preferences orweremovedoutoftheirhome divisionsThus,Contresceri,who worked on the first shift in the ShippingDivision,testified that only two of the five to sevenregular relief men continued to do relief work;the otherswere absorbed into the division and three employees weretransferred to the night shiftAlpert, who worked on thesecondshiftintheFillingDivision,testifiedthatimmediately after the elimination of the jobs of the 15 or16 relief men on his shift,5 men lost their shift and 7 losttheir divisions.Some men with 15 to 17 years senioritywith Respondent were sent to the 12 midnight to 8 a mshift.Bonde,who prior to January 8 had been aserviceman on the first shift in the Filling Division,earning a 10-cent-per-hour premium,lost his division andalsohispremium pay for several days before beingtransferred to service work in the Filling Division on thenight shift.After 4 weeks on the night shift, he wastransferred back to the day shift,at his request,and wasassigned to work in the Shipping Division,withoutpremium pay.Grossmeyer,who prior to January 8 was Iof 10 or 13 relief men on the first shift in the FillingDivision, testified that with the elimination of the reliefmen's jobs,4 or 5 employees in his division lost their shiftpreference and 16 lost their division.Grossmeyer himselfwas made a utility relief man - a newly created positionHis duties included cleaning up around the machines,checking brushes,relieving for health calls, and assistingin crown and beer changes. Bova, who worked on the firstshift in the Labeling Division,testified that as a result ofthe elimination of the jobs of 18 or 19 relief men in hisdivision on January 8, about 24 or 25 employees lost theirshift preference and about 10 lost their division.The workschedule changes furnished by Respondent to the Unionfor January 8 show a total of 66 of the least senior of theBottlingDepartment employees had their shifts changedon that date.The record shows that during the week of February 5,1968, over 200 employees were assigned banked weekvacations,although Respondent had never before requiredany employees to take banked week vacations except inSeptember or October The General Counsel contends inhisbrief that the assignment of these banked weekvacations for February 5, 1968, "was due to the fact thatwhen the jobs of the relief men were eliminated and thoseemployees were transferred to other jobs, this created anoversupplyof labor and thereby necessitated theassignment of banked week vacations,which really are aform of layoff,less than a month later"Respondent,however, denies that the January 8 change had anythingtodo with the banked week vacations in February.Honzik explained that the banked week vacations werescheduled because Respondent anticipated an insufficientnumber of orders to warrant it running all of itsproductionlinesthatweek. Respondent had determinedthatitwould need to runonly 15insteadof the 19 to 21linesithadbeenrunningIacceptRespondent'sexplanation in this respect and find no relation betweentheJanuary 8, 1968, change and the banked weekvacations.Respondent also contends that factors other than theJanuary 8 elimination of relief men could well haveaccounted for the shift changes and loss of home divisions,and points out that a certain number of changes occureach week which cause a movement of employees betweenshifts and divisions. The reason for the transfer of eachemployee from his shift or division is peculiarly within theknowledge of Respondent and it has not attempted toshow the reason with respect to any employee Although itis impossible on the basis of the record in this case todetermine the precise number of shift and division changeswhich were caused by Respondent'schange in its reliefsystem,Iam satisfied from all the testimony that asubstantial number of Bottling Department employees didlose their preferred shifts and home divisions as a result ofthe shutting down of the machines for an extra one-halfhour each day and the assignment of the relief men tosome of their jobs It is also clear that the relief menthemselves suffered a detriment in the loss of jobs whichthey had considered desirable.C Analysisand ConclusionsAs alreadynoted,Respondentstronglyurges that theTrialExaminer and Board should decline to decide theissues posed in this case and relegate the parties to aresolutionof theissues under the grievance and arbitrationprovisionsof thebargaining agreement.WereIfree to doso, I might,inaccordwith the views of thedissentingBoard members inUnit DropForgeDivision,171NLRBNo. 73,defer to the grievance and arbitration provision ofthe contract and require the parties to settle the dispute inthe manner agreed upon by them However,Ifeelmyselfboundby the majorityopinion in that case and by theBoard's decision in another recent case,C & SIndustries,Inc.,158NLRB 454. See alsoNL.R B. v ScamInstrumentCorp,394 F.2d 884 (C A. 7), decided May15, 1968.Since I see no relevant distinction between thosecases and this one on the issue involving thepropriety ofdeferral to arbitration,Imust proceed to decide the caseon its meritsFirst,theremust be consideredthe GeneralCounsel'scontentionthatRespondentinOctober 1967, violatedSection 8(a)(5) ofthe Act by failing togive the Unioninformation regarding its contemplated changes in thescheduling of relief periods and in misleadingtheUnionregarding those contemplated changes.On October 9when this violation is alleged to have occurred,SuperintendentStammbergerwas still studying thefeasibilityand desirability of a change Respondent hadnot at that time decided whetheritwanted to proposesuch a change. Any discussionof thematter with theUnion at that time wouldobviouslyhave been prematureAccordingly,althoughManagerWard'sresponse to theUnion's inquiry atthe October9 meeting was plainly lessthanfrank,ifnotmisleading,Ido not consider theresponse,in itself, a violation of Respondent's duty tobargain.Next,Iturn to the GeneralCounsel's contention thatRespondent violated itsduty tobargain in goodfaith byunilaterallydeciding upon and putting into effect thechange in its relief system without bargaining with theUnion about such change It shouldbe noted thatRespondentdid notify the Union bytelephone on theWednesdaypreceding theMonday when it proposed toput the change into effect about its proposaland offeredtotalkaboutthematterAlthoughtheunionrepresentativesmay well have believed thatRespondenthad already firmlydetermined to eliminate the reliefmen's functions on thebottlelines and that a discussion ofthematter would have been futile,theUnion's positionthen and thereafter was that the contemplated changewould be in violation of partV, articleIof the contract 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that the Union was unwilling to agree to it It maywellbe, as the Union contends, that Respondent hadalready made up its mind to put the change into effect onMonday, January 8, before it mentioned the subject to theUnion and that any attempt by the Union to bargainabout the matter would have been futile. The record,however, does not compel this conclusion. I need notdecide this issue because the Union's position on bothJanuary 3 and 4, when Respondent broached the subject,was that the contemplated change would be in violation ofthe bargaining agreement and that the Union was notconsenting to the change If, as the Union then contendedand still contends, Respondent's conduct constituted amodification of the contract, without the Union's consent,within the meaning of Section 8(d) of the Act, Respondentviolated Section 8(a)(5) regardless of whether it sought tobargainabout the matter with the Union prior toeffectuating the change.The Board, inC & S Industries, Inc ,158 NLRB 454,457, has clearly explained the intent and purpose ofSection 8(d) of the Act, as follows:The statutory intent to stabilize during a contractterm agreed-upon conditions of employment is apparentfrom the provisions of Section 8(d) of the Act, whichdefines the obligation to bargain. That section not onlyimposes an obligation on each party to a contract torefrain from modifying the contract without complyingwith the notice and waiting period requirements thereinset forth, but also expressly provides that the "duties soimposed shall not be construed as requiring either partyto discuss or agree to any modification of the terms andconditions contained in a contract of a fixed term, ifsuchmodification is to become effective before suchtermsand conditions can be reopened under theprovisions of the contract."In linewith that provision,the Board has consistently held that a party does notviolate itsbargainingobligationwhen it refuses todiscuss changes proposed by the other party in theterms ofan existingcontract. The Board has also heldthat an employer acts in derogation of his bargainingobligationunderSection8(d),and hence violatesSection8(a)(5),whenheunilaterallymodifiescontractual terms or conditions of employment duringthe effective period of a contract- and this eventhough he has previously offered to bargain with theunionabout the change andthe unionhas refused.To similar effect, seeN L R B.v.ScamInstrument Corp.,394 F.2d 884 (C.A. 7. 1968), enfg. 163 NLRB No. 39;N.L R.B v. Jacobs Manufacturing Company,196 F.2d680, 684 (C.A.2);N.L.R B. v. Huttig Sash & Door Co.,377 F.2d 964, 967 (C A.8),Brotherhood of LocomotiveFiremen and Enginemen,168 NLRB No. 93.The Union contends that Respondent's action wasprohibited under the following provisions of part V, article1, relating to theBottlingDepartment:... Past practices in the maner in which the fifteen (15)minute relief periods were allowed shall be continued.This sentence is preceded by detailed provisions as to thetime limitations within which the relief periods were to befurnished.'Respondent interprets the past practicesprovisionasreferringonly to the manner in whichemployees could use their allotted relief periods and not towhether the bottle lines should be run dunng that time Ido not believe, however, that a natural reading of theprovision suggests such a narrow construction'Another provision of the contract applicable to all other departments(part 1, article XVIIi, section 7) states.Respondent contends that its action was permissibleunder part I (relating to "General Provisions Applying toAllDepartments"), articleX (entitled "Limitation ofProduction"), section 2, which reads as follows:When any new machinery has been installed or anychange in device or change in method of production hasbeen made which has the effect of reducing the numberof jobs in any department, the Union shall be notifiedafter the operationisineffectand shall have theopportunity of immediately reviewing the matter withthe Employer in the event it does not believe adequatehelp is being provided .The elimination of the functions of the relief man and theshutting down of production lines for relief, Respondentasserts, is a "change in the method of production" withinthe meaning of the above provision The General Counseland the Union, on the other hand, construe that provisionas applying to changes in the method of productionbrought about by the introduction of new machinery ornew processes. This interpretation has some support inthat part of the same section which gives the Union anopportunity to grieve about the change if it believes thatinadequate help is provided as a result of the change.'The bargaining history of the contract provisions reliedupon by Respondent and the Union furnishes little aid ininterpreting them. The "past practices" provision of PartV, Article I, relating to the Bottling Department as wellas the similar provision (Part I, Article XVIII, Section 7)relating to the other departments, have been in thebargaining contracts since 1955. The language was addedto the relief-period provisions following a union proposal,rejected by the Employer representatives, that a 15-minutereliefperiod "in the lunchroom" be provided, therebyimplying that extra time would be allowed for walking tothe lunchroom. A 20-minute relief penod was proposed bythe Union and rejected by the Employer representatives in1957, 1959, and 1961. In the Union's 1957 proposal, therewas a provision that "Past practices in the manner inwhich the relief periods were allowed shall be continued";in the 1959 proposal "20 minute" was inserted before theword "relief"; and in the Union's 1961 proposal the pastpractices provision was omittedRespondent'sminutesof the 1961 meetings show thaton April 6, 1961, the relief provision was "clarified toinclude in the 15-minute period any walking time to orfrom lunch rooms"; that on April 14 a Respondentrepresentative had commented that it was his recollectionthat the past practices provision "was put into thecontract to take care of specific walking time that wasallowed for certain employees in certain areas" and thathe therefore could not understand why the Union wantedthe provision eliminated, whereuponMueller, for theUnion, stated that he did not intend to make any changein the sentence but thought that the same matter wascovered by another provision of the contract; and that atthe April 19 meeting, both parties agreed that there wasno intention to change the past practice with respect tothe amount of relief time which had been allowed.Respondent's minutes of the meetings further show onlyone mention of the subject of shutting down operations forExcept as specified in Part V,Article I, past practices for taking ofrelief penods shall be maintained'Respondent introduced in evidence copies of two decisions of arbitratorswhich,it claims, involved a dispute over the meaning of this clause (Resp.Exh 9 and 10)Ihave carefully read these arbitration decisions and findno help from them in resolving any issue in this case. Only one, Resp Exh9, involved section 2, quoted above, and neither involved part V, article 1,of the contract,upon which the Union relies JOS. SCHLITZBREWINGCOMPANY147relief.This occurred in the 1957 negotiations in connectionwith the Union's proposal for an additional 5 minutes ofrelief time. The Union explained that it was asking for theadditional 5minutes because of "high speed machines"which the brewers had installed, because the employeeswere located some distance from the lunchrooms andbecause the brewers had in some instances recognized therightofmen to walking time. Union RepresentativeMuellermentioned that in the automobile industry, atleast at one plant in Milwaukee, a 10-minute relief periodwas provided every hour on the hour. There was then adiscussion of the manner in which relief was taken in theautomobile industry, with self-relief on noncontinuousoperations, and with one of the big three companiesshuttingdown all its operations each morning andafternoon for relief periods which "in practice" extendedbeyond the 10-minute periods agreed upon EmployerRepresentative Schmidtt then remarked, "I guess youcould call us a continuous operation in a sense in that wedo have relief people like on the assembly lines. However,thereareother operations in the brewery where anemployee can take his own relief; but in most cases, atleast in the bottle house, it is on a continuous operationbasis."Although the past practices provision with respect torelief periods was first inserted in the contract followingthe Employer's rejection of a union demand for more timefor relief periods, and the only proposed changes of thereliefprovisionsdiscussedatany of the bargainingconferences related to enlarged relief periods, it does notfollow from this fact that the parties intended the broadlanguage of the past practices provision to apply only tothe amount of relief time allowed. Nor does it follow thatbecause there was mention, during the 1957 bargainingnegotiations, of the breweries'practice of having reliefmen on the assembly lines in the bottling house, theparties must have expressly contemplated at that time thatthe past practice provision would encompass such practice.It is more reasonable to assume that in providing thatpast practices "in the manner" in which the 15-minutereliefperiods had been allowed should continue, thepartieswere not attempting to visualize all possiblechanges which could be effected but, by broad language,meant to cover them. If they had meant narrowly toconfine the provision to the problem immediately beforethem, it would have been a simple matter to say so.Respondent also suggests that an incident occurring in1963 at Miller Brewing Company, one of the parties tothe contract, indicates that the Union itself has nottheretofore considered the past practices provision asprecluding the Employer from unilaterally convertingfrom a relief man to a self-relief system on the bottlelines.Respondent produced as a witness Miller's managerof union relations, Sherman, who testified that inDecember 1963, Miller notified union representatives ofcertain changes it intended to institute, involving a changein the starting time of relief men as well as those to berelieved, so that the relief men could relieve a largernumber of people, and also involving a shutting down ofsome bottling lines for relief at certain times when,because of a shortage or surplusage of manpower, it wasdesirable to do so in order to stabilize employment TheUnion did not object to these proposals but following theinstitution of the changes, a 10-day unauthorized strikeoccurred. After the termination of the strike, Miller andunion representatives met and mutually agreed upon howand when relief periods were going to be taken. Since attheMiller Brewing Company the Union never objected toMiller's proposed changes in themannerinwhich reliefwas to be allowed and subsequently specifically agreed tothem, I do not regard what happened there as a precedentforRespondent's right under Part V, Article I of thecontract to make the changes here involved without theUnion's consent.Respondent contends, in any event, that past practice intheBottlingDepartment has been continuously tofluctuate between using relief men and using self-reliefThe record makes clear, however, that although as amatter of practice some of the jobs in the BottlingDepartment have from time to time fluctuated betweenself-relieved and being relieved by men, other jobs such asthose herein issuehad for many years prior to theJanuary 8 change employed only the relief-man systemThere can be no question but that Respondent's pastpractice had been to use relief men for the twice daily15-minute breaks on the bottle lines.After a careful consideration of the record and thearguments of all the parties, I am persuaded and find thateven if Part I, Article X, Section 2 of the contract couldarguably support Respondent's right to effect its January8 changes in the relief system, such a construction is nottenable in view of the more specific language of Part V,Article I which provides that "Past practices in themannerin which the fifteen (15) minute relief periods wereallowed shall be continued " It is a well recognizedprincipleofcontractconstructionthatwhere twoprovisions of a contract appear to be inconsistent, theparties will be held to have intended that the more specificrather than the general provision shall be given effectAs the Board pointed out inC & S Industries, Inc.,158NLRB 454, 458, a breach of contract is notipso factoanunfair labor practice, but where, as here,an employer unilaterally effects a change which has acontinuingimpact on a basic term or condition ofemploymentmore is involved than just a simpledefault in a contractual obligationSuch a changemanifestlyconstitutesa"modification"within themeaning of Section 8(d)And if not made incompliance with the requirements of that section, itviolates a statutory duty the redress of which becomes amatter of concern to the BoardIt is accordingly found that Respondent by changing onJanuary 8, 1968, themannerinwhich it had beenallowingthe 15-minute relief periods on the productionlines in itsBottlingDepartment, modified part V, article I, of itscontract with the Union, without complying with Section8(d) of the Act, and thereby engaged in an unfair laborpractice withinthemeaningof Section 8(a)(5) and (1) ofthe Act.CONCLUSIONS OF LAW1The Union is and has been at all times materialhereintheexclusivebargainingrepresentativeofRespondent's employees in a unit certified by the NationalLabor Relations Board as appropriate.2.By putting into effect during the term of itscollective-bargaining agreement with the Union a changein the manner provided in the agreement for allowingreliefperiods,without the consent of the Union,Respondent has failed to comply with the requirements ofgood-faith bargaining prescribed in Section 8(d) of the Actand has thereby violated Section 8(a)(5) and (1) of theAct3.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act. 148DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent has engaged in an unfairlabor practice within the meaning of Section 8(a)(5) and(1) of the Act, my Recommended Order will require thatitcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the ActTo remedy the unlawful unilateral action taken byRespondent,my Recommended Order will requireRespondent to restore as nearly as possible thestatus quoanteexisting in the Bottling Department just prior toRespondent's January 8, 1968, change in the relief system.In restoring thestatusquo ante,Respondent will berequired,inter alia,to transfer back to their relief-manduties those employees who were performing relief-manwork during the period immediately prior to January 8,1968, to offer restoration to their former shifts anddivisions all employees who may have lost their shifts ordivisions by reason of Respondent's change in its reliefsystem and to make whole any employee who may havesuffered any loss in pay as a result of the January 8changes in the relief system[Recommended Order omitted from publication.]